DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending 
Claims 1-20 are  under consideration in the instant office action.

Priority
This application claims benefit of U.S. Provisional Application No. 62/874,800 filed on 07/16/2019. 

Election/Restrictions
Applicant’s election of glutaraldehyde and quaternary ammonium compounds in the reply filed on 06/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Al-Humam et al. (US 2018/0346955).
Al-Humam et al. teaches a method of determining a concentration of sulfate reducing bacteria (“SRB”) comprising “preparing a standard growth medium in a group of test vials, adding ferrous chloride tetrahydrate (FCTH) to the each of the test vials, adding a sample portion to a first of the group of test vials, sequentially diluting the sample portion by injecting succeeding vials in the test group with fluid from sequentially previous vials and incubating the group of test vials, wherein blackening of fluid in an incubated test vial indicates a presence of a threshold number of SRB.” (see abstract).  Al-Humam et al. teaches that within 48 hours, “SRB growth was increased to 2.3xl03 SRB/ml and remained up to the end of the incubation period of 28 days. Comparable results were detected with the addition of0.5 ml of iron compound. The results show that 230 SRB/ml was detected after one day incubation. Later, SRB growth was increased to 2.3xl04 SRB/ml and remained up to the end of the incubation period of 28 days. The test results thus indicate that the iron compound (IC) not only expedites SRB growth but also improves SRB detection sensitivity.” (paragraph 0031).
Therefore, the reference is deemed to anticipate the instant claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Humam et al. (US 2018/0346955) in view of Bjork et al. (US 2017/0191108).
Al-Humam et al. teaches a method of determining a concentration of sulfate reducing bacteria (“SRB”) comprising “preparing a standard growth medium in a group of test vials, adding ferrous chloride tetrahydrate (FCTH) to the each of the test vials, adding a sample portion to a first of the group of test vials, sequentially diluting the sample portion by injecting succeeding vials in the test group with fluid from sequentially previous vials and incubating the group of test vials, wherein blackening of fluid in an incubated test vial indicates a presence of a threshold number of SRB.” (see abstract).  Al-Humam et al. teaches that within 48 hours, “SRB growth was increased to 2.3xl03 SRB/ml and remained up to the end of the incubation period of 28 days. Comparable results were detected with the addition of0.5 ml of iron compound. The results show that 230 SRB/ml was detected after one day incubation. Later, SRB growth was increased to 2.3xl04 SRB/ml and remained up to the end of the incubation period of 28 days. The test results thus indicate that the iron compound (IC) not only expedites SRB growth but also improves SRB detection sensitivity.” (paragraph 0031).  Al-Humam et al. teaches sequential testing of sample fluids with the indicator reagent (paragraph 0006).
Al-Humam et al. does not teach wherein the culture device is a thin-film culture device.
Bjork et al. is drawn towards culture systems for anaerobic microorganisms (see abstract).  Bjork et al. teaches culture systems for the growth of SRB (0090).  Bjork et al. teaches that the culture system can preferably comprise a film laminate “so as to minimize storage space and/or fit into a variety of  differently-sized or shaped spaces for incubation.” (paragraphs 0077-0078).
It would have been obvious to one of ordinary skill in the art to determine a microorganism count wherein the culture device is a thin-film culture device, as suggested by Bjork et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since film culture device allow for minimal storage space and flexibility to fit a variety of spaces for incubation as taught by Bjork et al. (paragraphs 0077-0078), with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Humam et al. (US 2018/0346955) in view of Yin (US 2011/0217728).
Al-Humam et al. teaches a method of determining a concentration of sulfate reducing bacteria (“SRB”) comprising “preparing a standard growth medium in a group of test vials, adding ferrous chloride tetrahydrate (FCTH) to the each of the test vials, adding a sample portion to a first of the group of test vials, sequentially diluting the sample portion by injecting succeeding vials in the test group with fluid from sequentially previous vials and incubating the group of test vials, wherein blackening of fluid in an incubated test vial indicates a presence of a threshold number of SRB.” (see abstract).  Al-Humam et al. teaches that within 48 hours, “SRB growth was increased to 2.3xl03 SRB/ml and remained up to the end of the incubation period of 28 days. Comparable results were detected with the addition of 0.5 ml of iron compound. The results show that 230 SRB/ml was detected after one day incubation. Later, SRB growth was increased to 2.3xl04 SRB/ml and remained up to the end of the incubation period of 28 days. The test results thus indicate that the iron compound (IC) not only expedites SRB growth but also improves SRB detection sensitivity.” (paragraph 0031).
	Al-Humam et al. does not teach wherein the indicator reagent is ammonium ferrous sulfate.
Yin is drawn towards a high-throughput method of determining biocidal efficacy of biocidal agents against anaerobic organisms (see abstract).  Yin teaches ammonium ferrous sulfate as a growth indicator of SRB, wherein “ammonium ferrous sulfate reacts with H2S produced by SRB during bacterial growth, black precipitates will form, providing a visible indicator of growth and metabolic activity.” (paragraph 0033).
It would have been obvious to one of ordinary skill in the art to determine a microorganism count wherein the indicator reagent is ammonium ferrous sulfate, as suggested by Yin, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since ammonium ferrous sulfate reacts with SRB to produce a black precipitate, and thus acts as an effective indicator of SRB growth and activity as taught by Yin (paragraph 0033), with a reasonable expectation of success, absent evidence of criticality of the particular steps.

Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Humam et al. (US 2018/0346955), Bjork et al. (US 2017/0191108), and Yin (US 2011/0217728) as applied to claims 1-4 above and further in view of Campbell et al. (US 2014/0303045), 
The teachings of Al-Humam et al., Bjork et al., and Yin are presented above.
Al-Humam et al., Bjork et al., and Yin do not teach treating the fluid with a biocide in a wellbore penetrating at least a portion of a subterranean formation or a second biocide.  Al-Humam et al., Bjork et al., and Yin do not teach wherein the first sample of the fluid has less than 1 % total dissolved solids by weight or wherein the first sample of the fluid has greater than 10% total dissolved solids by weight.
	Campbell et al. is drawn towards systems for controlling microbial growth and/or activity in a gas field fluid or oil field fluid comprising “a) adding a first biocide component to the gas field fluid or oil field fluid in an amount effective to control microbial growth and/or activity; and b) after a delay, adding a second biocide component to the gas field fluid or oil field fluid.” (see abstract).  Campbell et al. teaches glutaraldehyde and C12-16-alkyl dimethyl benzyl ammonium chloride (ADBAC quat) as exemplary biocides (paragraph 0046).  Campbell et al. teaches introducing the treatment fluid into the wellbore of subterranean formations (paragraphs 0098-0099).  Campbell et al. teaches such systems can inhibit growth and/or activity of SRB (paragraph 0068).  Campbell et al. teaches treating and testing fluids with a standard 2.5% of total dissolved solids (“TDS”) (see Example 3).
It would have been obvious to one of ordinary skill in the art to treat the fluid with a biocide in a wellbore penetrating at least a portion of a subterranean formation or a second biocide, as suggested by Campbell et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Campbell et al. teaches glutaraldehyde and ADBAC quat can be effective biocides against the growth and/or activity of bacteria such as SRB as taught by Campbell et al. (paragraphs 0046, 0068), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation wherein the first sample of the fluid has less than 1 % total dissolved solids by weight or wherein the first sample of the fluid has greater than 10% total dissolved solids by weight, Campbell et al. teaches treating and testing fluids with a standard 2.5% of total dissolved solids (“TDS”) (see Example 3).  Campbell et al. does not specifically teach the exact amounts claimed in instant claims 5, 6, 14, and 15. However, it would be within the skill of an ordinary artisan to be able to modify the TDS in order to test and treat a variety of fluids gas or oil systems. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	
Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629